DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows:
Claim 1
Line 12, “second composition, and”

Claim 11
Line 2, -------------------------“in a 

Claim 13
Line 4, “in a 

Reasons for Allowance 
Applicant amended claim 1 to include features of: (i) “A hydrocarbon conversion process comprising dehydrogenation and metathesis of a hydrocarbon feed stream”; (ii) “a first said solid support comprising aluminum oxide, silicon oxide, zirconium oxide, titanium dioxide, magnesium oxide, calcium oxide, or a mixture of two or more thereof;” and (iii) “wherein the inorganic support of the second composition comprises silicon dioxide and further comprises a mixed magnesium-aluminum oxide or a mixed calcium-aluminum oxide”. 
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-2, 5, 7-14 and 16-23.  The concept of a hydrocarbon conversion process comprising dehydrogenation and metathesis of a hydrocarbon feed stream, said process comprising contacting the hydrocarbon feed stream with a hydrocarbon conversion catalyst, wherein the hydrocarbon conversion catalyst comprises: 
a first composition comprising a dehydrogenation active metal on a solid support, said solid support comprising aluminum oxide, silicon oxide, zirconium oxide, titanium dioxide, magnesium oxide, calcium oxide, or a mixture of two or more thereof; and
a second composition comprising from 1 wt-% to 15 wt-% tungsten and a doping agent on an inorganic support, wherein the doping agent is selected from zinc, gallium, indium, lanthanum, and mixtures thereof,
wherein the solid support of the first composition is different from the inorganic support of the second composition, and
wherein the inorganic support of the second composition comprises silicon dioxide and further comprises a mixed magnesium-aluminum oxide or a mixed calcium-aluminum oxide, is considered novel. 
Juguin et al. (US 3,980,721) disclose a catalyst/process for dehydrogenating saturated hydrocarbons (Abstract) (i.e., a hydrocarbon conversion process), wherein the process comprises (col. 1, lines 56-68): (i) preparing a saturated hydrocarbon feed containing a hydrocarbon mixture comprising propane, n-butane, isobutane and isopentane (col. 3, lines 61-67); (ii) contacting the saturated hydrocarbon feed with a dehydrogenation catalyst to produce a product comprising olefins under dehydrogenation conditions (col. 3, lines 37-49); and (iii) the dehydrogenation catalyst comprises (col. 2, lines 1-19): (a) alumina (i.e., a solid support and an inorganic support). The alumina is acting as both (1) a solid support that support a dehydrogenation active metal and (2) an inorganic support that support a transition metal and a doping agent as recited; (b) at least one metal from group VIII of the periodic classification, such as Pt, Ir, Pd, Ru and Rh (i.e., a dehydrogenation active metal); (c) at least one metal selected from groups IIIA, IVA and VA of the periodic classification of the elements, such as Ga, In, Tl, Ge, Sn, Pb, Sb, and Bi (i.e., a doping agent); and (d) at least one metal selected from groups VIB and VIIB of the periodic classification of the elements, such as Mo, W, and Re (i.e., a transition metal). But Juguin does not explicitly disclose the solid support of the first composition is different from the inorganic support of the second composition, and the inorganic support of the second composition comprises silicon dioxide and further comprises a mixed magnesium-aluminum oxide or a mixed calcium-aluminum oxide. 
Other pertinent prior art to Lande et al. (WO 2016/005896 A2) disclose a dehydrogenation catalyst composite and a process for the preparation thereof (Abstract), wherein the dehydrogenation comprises a dehydrogenation of alkane selected from C2-C20 hydrocarbon (page 21, claim 28).  Lande discloses the catalyst composite of the present disclosure comprises at least one Group VIII metal component, at least one group IV component, at least one group V Lande discloses a support material for the dehydrogenation catalyst comprising alumina and silica (page 4-5). 
The teachings of Juguin and Lande, alone or in a combination, do not provide any guidance which would lead one to conduct a hydrocarbon conversion process comprising dehydrogenation and metathesis of a hydrocarbon feed stream, said process comprising contacting the hydrocarbon feed stream with a hydrocarbon conversion catalyst as recited in claim 1 of claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772